DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation of “a superheated steam box disposed on only an upper portion of the horizontal cylindrical part” is interpreted as having support from Figures 1-5 of the drawings filed 23 February 2018. Examiner will consider "an upper portion" as any portion other than the base of the cylindrical part. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KANEMOTO (JP2011223934A) in view of LEE (KR20150024635A).
As to claim 1, KANEMOTO teaches a superheated steam sterilization apparatus (Figure 1, Item 1) comprising: a horizontal cylindrical part (Figure 2, Item 8) including one end formed with a supply port (Figure 2, Item 2/7) for supplying an object to be sterilized and an opposite end formed with a discharge port for discharging a sterilized object (Figure 2, Item 27) ; a rotating shaft part rotatably disposed in the horizontal cylindrical part (Figure 2, Item 10), and including a helical screw (Figure 2, Item 16) configured to transfer the supplied object to be sterilized and an agitating member including a plurality of agitating blades (Figure 2, Item 4) configured to agitate the object to be sterilized; a steam nozzle disposed above the horizontal cylindrical part, (Figure 2, Item 17, The nozzle of KANEMOTO is disposed on only an upper portion of the horizontal cylindrical part. (Figure 2)), and wherein the supply port is in communication with the portion of the horizontal cylindrical part in which the helical screw of the rotating shaft part is disposed. (Figure 2 teaches the supply port (7) is in communication with the portion of the horizontal cylindrical part (8) in which the screw (6) and shaft (10) are located.)
KANEMOTO does not explicitly disclose a plurality of superheated steam nozzles, or a superheated steam box disposed between the superheated steam nozzles and the horizontal cylindrical part divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls, and configured to temporarily store superheated steam supplied from the superheated steam nozzle; and a steam outlet for applying the superheated steam stored in the superheated steam box to the (17) and the band heater (13) are located only above the blades (4) of the agitator section of the shaft (10).  Thus the heating elements of KANEMOTO are only on the sections of the tube where the agitator is located.
However LEE teaches a plurality of nozzles (Figure 2 teaches an inlet steam pipe (9) with a plurality of valves (which have narrowed sections that can be interpreted as nozzles) that feed into the box (7).) superheated steam box disposed between the superheated steam nozzle and the horizontal cylindrical part that is divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls (Figures 3 and 4 teach a steam box (7) on the horizontal cylindrical part (2).  Figures 3 and 4 teach the partition walls (7b) that separate the individual sections along an axial direction of the tube.), and configured to temporarily store superheated steam supplied from the superheated steam nozzles (Figure 3 teaches the steam exits the nozzle (9) and is temporarily stored in the box (7) as it expands to fill the space.  Figure 4 teaches the box (7) is fed from a plurality of nozzles.); and a steam outlet for applying the superheated steam stored in the superheated steam box to the object to be sterilized which is transferred and agitated in the horizontal cylindrical part, (Figure 3 teaches a steam outlet (3) for supplying the steam to the product in the chamber (2).) and wherein the plurality of sections are continuously disposed along the axial direction. (Figures 3 and 4 teach the sections (divided by partition walls (7b) are continuously disposed along the axial direction of the tube.)
One of ordinary skill in the art would have been motivated to substitute the steam box/inlet structure of LEE for the steam inlet/band heater of KANEMOTO in order to provide a steam inlet where the steam of high pressure and temperature is uniformly emitted to the inside of the steaming pipe.  (LEE, Paragraph 0016)  The substitution of the inlet structure of LEE for the nozzle of KANEMOTO results in the steam inlet being a steam box structure disposed only on the upper portion (where the nozzle 17 of KANEMOTO is located) of the horizontal cylindrical part.  The substitution of the inlet structure of LEE for the band heater of KANEMOTO results in the steam inlet being a steam box structure disposed only above the agitator (where the band heater was located) of the horizontal cylindrical part.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the steam box/inlet structure of LEE for the steam inlet of KANEMOTO because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 3, KANEMOTO in view of LEE teaches the superheated steam sterilization apparatus of claim 1, further comprising: a cooling part (KANEMOTO, Figure 2, B) connected to the discharge port of the horizontal cylindrical part for discharging the sterilized object (KANEMOTO, Figure 2 shows the cooling part (B) of the apparatus (1) is connected to the outlet (27) of the horizontal cylindrical part (8).); wherein the cooling part includes a horizontally disposed screen tube (KANEMOTO, Figure 2 teaches a screen tube (41) (KANEMOTO, Paragraph 0025 teaches the wall surface is porous.), a helical screw (KANEMOTO, Figure 2, 43) and an agitating member (KANEMOTO, Figure 2, 44) which are disposed in the screen tube, and a suction fan configured to send cooling air into the screen tube. (KANEMOTO, Paragraph 0036 teaches suction action of an exhaust fan in the cooling chamber (40).)

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over KANEMOTO (JP2011223934A) in view of LEE (KR20150024635A), as evidenced by JUDE (CZ287236B6).
As to claim 1, KANEMOTO teaches a superheated steam sterilization apparatus (Figure 1, Item 1) comprising: a horizontal cylindrical part (Figure 2, Item 8) including one end formed with a supply port (Figure 2, Item 2/7) for supplying an object to be sterilized and an opposite end formed with a discharge port for discharging a sterilized object (Figure 2, Item 27) ; a rotating shaft part rotatably disposed in the horizontal cylindrical part (Figure 2, Item 10), and including a helical screw (Figure 2, Item 16) configured to transfer the supplied object to be sterilized and an agitating member including a plurality of agitating blades (Figure 2, Item 4) configured to agitate the object to be sterilized; and a steam nozzle disposed above the horizontal cylindrical part. (Figure 2, Item 17 The nozzle of KANEMOTO is disposed on only an upper portion of the horizontal cylindrical part. (Figure 2)), and wherein the supply port is in communication with the portion of the horizontal cylindrical part in which the helical screw of the rotating shaft part is disposed. (Figure 2 teaches the supply port (7) is in communication with the portion of the horizontal cylindrical part (8) in which the screw (6) and shaft (10) are located.)
KANEMOTO does not explicitly disclose a plurality of superheated steam nozzles, or a superheated steam box disposed between the superheated steam nozzles and the horizontal cylindrical part divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls, and configured to temporarily store superheated steam supplied from the superheated steam nozzle; and a steam outlet for applying the superheated steam stored in the superheated steam box to the object to be sterilized which is transferred and agitated in the horizontal cylindrical part, and wherein the plurality of sections are continuously disposed along the axial direction.  KANEMOTO does disclose that the nozzle (17) and the band heater (13) are located only above the blades (4) of the agitator section of the shaft (10).  Thus the heating elements of KANEMOTO are only on the sections of the tube where the agitator is located.
However LEE teaches a plurality of nozzles (Figure 2 teaches an inlet steam pipe (9) with a plurality of valves (which have narrowed sections that can be interpreted as nozzles) that feed into the box (7).) superheated steam box disposed between the superheated steam nozzle and the horizontal cylindrical part that is divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls (Figures 3 and 4 teach a steam box (7) on the horizontal cylindrical part (2).  Figures 3 and 4 teach the partition walls (7b) that separate the individual sections along an axial direction of the tube.), and configured to temporarily store superheated steam supplied from the superheated steam nozzles (Figure 3 teaches the steam exits the nozzle (9) and is temporarily stored in the box (7) as it expands to fill the space.  Figure 4 teaches the box (7) is fed from a plurality of nozzles.); and a steam outlet for applying the (Figure 3 teaches a steam outlet (3) for supplying the steam to the product in the chamber (2).) and wherein the plurality of sections are continuously disposed along the axial direction. (Figures 3 and 4 teach the sections (divided by partition walls (7b) are continuously disposed along the axial direction of the tube.)
One of ordinary skill in the art would have been motivated to substitute the steam box/inlet structure of LEE for the steam inlet/band heater of KANEMOTO in order to provide a steam inlet where the steam of high pressure and temperature is uniformly emitted to the inside of the steaming pipe.  (LEE, Paragraph 0016)  The substitution of the inlet structure of LEE for the nozzle of KANEMOTO results in the steam inlet being a steam box structure disposed only on the upper portion (where the nozzle was located) of the horizontal cylindrical part.  The substitution of the inlet structure of LEE for the band heater of KANEMOTO results in the steam inlet being a steam box structure disposed only above the agitator (where the band heater was located) of the horizontal cylindrical part.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the steam box/inlet structure of LEE for the steam inlet of KANEMOTO because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
However, if a person having ordinary skill in the art would only have modified KANEMOTO by applying the steam box/inlet structure of LEE to a bottom portion of the (Figures 1 and 3 teach baskets (22) disposed on an upper portion of the upper cylindrical part (1).  Page 8, Paragraph 5 of the machine translated description discloses that the baskets (22) are used to distribute the “heat transfer medium”. Page 12, Last paragraph of the machine translated description discloses that the heating means can be steam.)
One of ordinary skill would have been motivated to apply the known upper region placement technique of JUDE with the inlet heating medium apparatus of KANEMOTO in view of LEE in order to maintain the heating medium level and allow the object to be cooked to be cooked evenly throughout the apparatus.  (JUDE, Page 8, Paragraph 6 of the machine translated description)  Additionally, the upper orientation of the water/steam inlet allows excess/used heating medium to collect at the bottom of the tube due to gravity, and be discharged, as described in JUDE Page 8, Paragraph 2 and Figure 1.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known upper region placement technique of JUDE with the inlet heating medium apparatus of KANEMOTO in view of LEE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KANEMOTO in view of LEE, as applied in claim 1 above, further in view of SCHALL (EP0739594).
As to claim 2, KANEMOTO in view of LEE teaches the superheated steam sterilization apparatus of claim 1 wherein there is a shutter on the outlet of the steam box.  (LEE, Figure 3 teaches a shutter (3) disposed at the steam outlet of the steam box (7).)
KANEMOTO in view of LEE does not explicitly disclose an opening-closing shutter provided at the steam outlet, and configured to adjust an amount of the superheated steam to be applied by adjusting an opening area of the steam outlet.
However, SCHALL teaches an opening-closing shutter provided at the steam outlet, and configured to adjust an amount of the superheated steam to be applied by adjusting an opening area of the steam outlet. (SCHALL, Figure 2 teaches a shutter (58) that can be opened or closed at the outlet (56) of the box (62) and is capable of controlling the amount of steam that exits the outlet.)
One of ordinary skill would have been motivated to combine the known inlet structure of SCHALL with the steam outlet of LEE in order to prevent backflow in case of higher pressure in the cylinder compared to the steam inlet, thus preventing product from entering the steam supply line.  (SCHALL, Col. 13, Lines 15-24)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the steam box/inlet structure of SCHALL with the steam inlet of LEE because it has been held to be prima facie obvious .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KANEMOTO (JP2011223934A) in view of LEE (KR20150024635A), further in view of KIM (KR100865970).
As to claim 5, KANEMOTO teaches a superheated steam sterilization apparatus (Figure 1, Item 1) comprising: a horizontal cylindrical part (Figure 2, Item 8) including one end formed with a supply port (Figure 2, Item 2/7) for supplying an object to be sterilized and an opposite end formed with a discharge port (Figure 2, Item 27)  for discharging a sterilized object; a rotating shaft part (Figure 2, Item 10) rotatably disposed in the horizontal cylindrical part, including a helical screw (Figure 2, Item 16) configured to transfer the supplied object to be sterilized (Paragraph 0017 teaches the conveyance of material.) and an agitating member including a plurality of agitating blades (Figure 2, Item 4) configured to agitate the object to be sterilized;  a superheated steam nozzle disposed above the horizontal cylindrical part (The nozzle of KANEMOTO is disposed on only an upper portion of the horizontal cylindrical part. (Figure 2)) wherein the horizontal cylindrical part is formed to be splittable into a base portion arcuately covering most part of the rotating shaft part (Figure 3 teaches the horizontal cylindrical portion (8) is divided into two parts that meet at a flanged area and are fastened together.  The “base portion” is being interpreted as the bottom of these two pieces, which includes the lowermost portion and a portion extending up from there.) and a maintenance cover portion removable from the base portion and covering a part  (Figure 1 teaches a maintenance cover (62) that covers the rotating shaft part.) and wherein the supply port is in communication with the portion of the horizontal cylindrical part in which the helical screw of the rotating shaft part is disposed. (Figure 2 teaches the supply port (7) is in communication with the portion of the horizontal cylindrical part (8) in which the screw (6) and shaft (10) are located.)
KANEMOTO does not explicitly disclose a plurality of superheated steam nozzles, or a superheated steam box disposed between the superheated steam nozzles and the horizontal cylindrical part divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls, and configured to temporarily store superheated steam supplied from the superheated steam nozzle; and a steam outlet for applying the superheated steam stored in the superheated steam box to the object to be sterilized which is transferred and agitated in the horizontal cylindrical part, and wherein the plurality of sections are continuously disposed along the axial direction.  KANEMOTO does disclose that the nozzle (17) and the band heater (13) are located only above the blades (4) of the agitator section of the shaft (10).  Thus the heating elements of KANEMOTO are only on the sections of the tube where the agitator is located.
However LEE teaches a plurality of nozzles (Figure 2 teaches an inlet steam pipe (9) with a plurality of valves (which have narrowed sections that can be interpreted as nozzles) that feed into the box (7).) superheated steam box disposed between the superheated steam nozzle and the horizontal cylindrical part that is divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls (Figures 3 and 4 teach a steam box (7) on the horizontal cylindrical part (2).  Figures 3 and 4 teach the partition walls (7b) that separate the individual sections along an axial direction of the tube.), and configured to temporarily store superheated steam supplied from the superheated steam nozzles (Figure 3 teaches the steam exits the nozzle (9) and is temporarily stored in the box (7) as it expands to fill the space.  Figure 4 teaches the box (7) is fed from a plurality of nozzles.); and a steam outlet for applying the superheated steam stored in the superheated steam box to the object to be sterilized which is transferred and agitated in the horizontal cylindrical part, (Figure 3 teaches a steam outlet (3) for supplying the steam to the product in the chamber (2).) and wherein the plurality of sections are continuously disposed along the axial direction. (Figures 3 and 4 teach the sections (divided by partition walls (7b) are continuously disposed along the axial direction of the tube.)
One of ordinary skill in the art would have been motivated to substitute the steam box/inlet structure of LEE for the steam inlet/band heater of KANEMOTO in order to provide a steam inlet where the steam of high pressure and temperature is uniformly emitted to the inside of the steaming pipe.  (LEE, Paragraph 0016)  The substitution of the inlet structure of LEE for the nozzle of KANEMOTO results in the steam inlet being a steam box structure disposed only on the upper portion (where the nozzle was located) of the horizontal cylindrical part.  The substitution of the inlet structure of LEE for the band heater of KANEMOTO results in the steam inlet being a steam box structure disposed only above the agitator (where the band heater was located) of the horizontal cylindrical part.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the steam box/inlet structure of LEE 
KANEMOTO does not explicitly disclose a maintenance cover being integral with the horizontal cylindrical part.
However, KIM teaches a horizontal cylindrical part of a steaming device that uses an arcuate maintenance cover on the side of the cylinder body, leaving more than half of the cylinder body as the base body.  (Figure 4 teaches an arcuate maintenance cover (36) on the side of the cylinder body (30) of the machine (20).  These cylinders (30) have a rotating shaft (40) where a foodstuff is treated with steam from nozzles (35).)
One of ordinary skill would have been motivated to combine the maintenance cover of KIM with the horizontal cylindrical part of KANEMOTO in order to facilitate the cleaning of the inside of the tubular member.  (KIM, Page 6, First Paragraph (About midway through the page).)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the steam box/inlet structure of combine the maintenance cover of KIM with the horizontal cylindrical part of KANEMOTO because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to Claim 6, KANEMOTO in view of LEE and KIM teaches the superheated steam sterilization apparatus of claim 5, wherein the base portion of the horizontal (KIM, Figure 4 suggests by illustration the maintenance portion (36) of the tubular body (30) is about a 30-45 degree portion of the tube (30) outer circumference.  The rest of the tube (30) is the “base portion”, which is more than 180 degrees of the circle, and encompasses the uppermost portion of the circle, and the bottom where the water will collect due to gravity.)

As to Claim 7, KANEMOTO in view of LEE and KIM teaches the superheated steam sterilization apparatus of claim 5, wherein the maintenance cover portion of the horizontal cylindrical part includes a plurality of handles for holding the maintenance cover portion at time of maintenance. (KANEMOTO, Figure 1 teaches a cover (62) with handles.  KIM teaches the maintenance cover being on the tube, as applied above in claim 5.)

Claim 5 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over KANEMOTO (JP2011223934A) in view of LEE (KR20150024635A), further in view of JUDE (CZ287236B6) and KIM (KR100865970).
As to claim 5, KANEMOTO teaches a superheated steam sterilization apparatus (Figure 1, Item 1) comprising: a horizontal cylindrical part (Figure 2, Item 8) including (Figure 2, Item 2/7) for supplying an object to be sterilized and an opposite end formed with a discharge port (Figure 2, Item 27)  for discharging a sterilized object; a rotating shaft part (Figure 2, Item 10) rotatably disposed in the horizontal cylindrical part, including a helical screw (Figure 2, Item 16) configured to transfer the supplied object to be sterilized (Paragraph 0017 teaches the conveyance of material.) and an agitating member including a plurality of agitating blades (Figure 2, Item 4) configured to agitate the object to be sterilized;  a superheated steam nozzle disposed above the horizontal cylindrical part (The nozzle of KANEMOTO is disposed on only an upper portion of the horizontal cylindrical part. (Figure 2)) wherein the horizontal cylindrical part is formed to be splittable into a base portion arcuately covering most part of the rotating shaft part (Figure 3 teaches the horizontal cylindrical portion (8) is divided into two parts that meet at a flanged area and are fastened together.  The “base portion” is being interpreted as the bottom of these two pieces, which includes the lowermost portion and a portion extending up from there.) and a maintenance cover portion removable from the base portion and covering a part of the rotating shaft part, (Figure 1 teaches a maintenance cover (62) that covers the rotating shaft part.) and wherein the supply port is in communication with the portion of the horizontal cylindrical part in which the helical screw of the rotating shaft part is disposed. (Figure 2 teaches the supply port (7) is in communication with the portion of the horizontal cylindrical part (8) in which the screw (6) and shaft (10) are located.)
KANEMOTO does not explicitly disclose a plurality of superheated steam nozzles, or a superheated steam box disposed between the superheated steam nozzles and the horizontal cylindrical part divided into a plurality of sections along an axial (17) and the band heater (13) are located only above the blades (4) of the agitator section of the shaft (10).  Thus the heating elements of KANEMOTO are only on the sections of the tube where the agitator is located.
However LEE teaches a plurality of nozzles (Figure 2 teaches an inlet steam pipe (9) with a plurality of valves (which have narrowed sections that can be interpreted as nozzles) that feed into the box (7).) superheated steam box disposed between the superheated steam nozzle and the horizontal cylindrical part that is divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls (Figures 3 and 4 teach a steam box (7) on the horizontal cylindrical part (2).  Figures 3 and 4 teach the partition walls (7b) that separate the individual sections along an axial direction of the tube.), and configured to temporarily store superheated steam supplied from the superheated steam nozzles (Figure 3 teaches the steam exits the nozzle (9) and is temporarily stored in the box (7) as it expands to fill the space.  Figure 4 teaches the box (7) is fed from a plurality of nozzles.); and a steam outlet for applying the superheated steam stored in the superheated steam box to the object to be sterilized which is transferred and agitated in the horizontal cylindrical part, (Figure 3 teaches a steam outlet (3) for supplying the steam to the product in the chamber (2).) and wherein (Figures 3 and 4 teach the sections (divided by partition walls (7b) are continuously disposed along the axial direction of the tube.)
One of ordinary skill in the art would have been motivated to substitute the steam box/inlet structure of LEE for the steam inlet/band heater of KANEMOTO in order to provide a steam inlet where the steam of high pressure and temperature is uniformly emitted to the inside of the steaming pipe.  (LEE, Paragraph 0016)  The substitution of the inlet structure of LEE for the nozzle of KANEMOTO results in the steam inlet being a steam box structure disposed only on the upper portion (where the nozzle was located) of the horizontal cylindrical part.  The substitution of the inlet structure of LEE for the band heater of KANEMOTO results in the steam inlet being a steam box structure disposed only above the agitator (where the band heater was located) of the horizontal cylindrical part.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the steam box/inlet structure of LEE for the steam inlet of KANEMOTO because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
KANEMOTO in view of LEE does not explicitly disclose a superheated steam box disposed on only an upper portion of the upper cylindrical part. 
However, JUDE teaches a heating fluid distribution box disposed on only an upper portion of the upper cylindrical part. (Figures 1 and 3 teach baskets (22) disposed on an upper portion of the upper cylindrical part (1).  Page 8, Paragraph 5 of the machine translated description discloses that the baskets (22) are used to distribute the “heat transfer medium”. Page 12, Last paragraph of the machine translated description discloses that the heating means can be steam.)
One of ordinary skill would have been motivated to apply the known upper region placement technique of JUDE with the inlet heating medium apparatus of KANEMOTO in view of LEE in order to maintain the heating medium level and allow the object to be cooked to be cooked evenly throughout the apparatus.  (JUDE, Page 8, Paragraph 6 of the machine translated description)  Additionally, the upper orientation of the water/steam inlet allows excess/used heating medium to collect at the bottom of the tube due to gravity, and be discharged, as described in JUDE Page 8, Paragraph 2 and Figure 1.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known upper region placement technique of JUDE with the inlet heating medium apparatus of KANEMOTO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I) (D).
KANEMOTO does not explicitly disclose a maintenance cover being integral with the horizontal cylindrical part.
However, KIM teaches a horizontal cylindrical part of a steaming device that uses an arcuate maintenance cover on the side of the cylinder body, leaving more than half of the cylinder body as the base body.  (Figure 4 teaches an arcuate maintenance cover (36) on the side of the cylinder body (30) of the machine (20).  These cylinders (30) have a rotating shaft (40) where a foodstuff is treated with steam from nozzles (35).)
One of ordinary skill would have been motivated to combine the maintenance cover of KIM with the horizontal cylindrical part of KANEMOTO in order to facilitate the cleaning of the inside of the tubular member.  (KIM, Page 6, First Paragraph (About midway through the page).)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the steam box/inlet structure of combine the maintenance cover of KIM with the horizontal cylindrical part of KANEMOTO because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KANEMOTO in view of LEE,  as applied in claim 1 above, further in view of BURNET (US3090606).
As to claim 8, KANEMOTO in view of LEE teaches the apparatus of claim 1, wherein the horizontal cylindrical part is formed to be splittable and a maintenance cover portion removable from the horizontal cylindrical part.  (LEE Figure 7 teaches the horizontal cylindrical part (2) can be opened to expose the agitator (10).  KANEMOTO, Figure 1 teaches a maintenance cover (62) that covers the rotating shaft part.)
KANEMOTO in view of LEE does not explicitly disclose a horizontal cylindrical part of an agitating device that uses an arcuate maintenance cover on the side of the cylinder body that is formed in the shape of a circular arc whose central angle is 120 degrees or greater and does not exceed 180 degrees.   
However, BURNET teaches a horizontal cylindrical part of an agitating device that uses an arcuate maintenance cover on the side of the cylinder body that is formed in the shape of a circular arc whose central angle is 120 degrees or greater and does not exceed 180 degrees.   (Figure 2 teaches parts of the tube (21, 22) are removable via handles (30, 31).  Col. 2, Lines 25-31 teach the shell halves (21, 22) can be moved away for servicing or adjustment of the rotor.  Figure 2 teaches the parts of the tube (21, 22) are halves, which are 180 degrees, and do not exceed 180 degrees.) 
One of ordinary skill would have been motivated to combine the movable maintenance cover of BURNET with the horizontal cylindrical part of KANEMOTO in order to access the rotor for service or adjustment.  (BURNET Col. 2, Lines 25-31)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the movable maintenance cover of BURNET with the horizontal cylindrical part of KANEMOTO because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 9, KANEMOTO in view of LEE and BURNET teaches the superheated steam sterilization apparatus of claim 8, wherein the base portion of the horizontal cylindrical part includes, as viewed in a cross section, a lowermost portion of the horizontal cylindrical part and a portion extending upward from the lowermost portion. (KANEMOTO, Figure 3 teaches the horizontal cylindrical portion (8) is divided into two parts that meet at a flanged area and are fastened together.  The “base portion” is being interpreted as the bottom of these two pieces, which includes the lowermost portion and a portion extending up from there. BURNET teaches the maintenance cover portion (21/22) extends from a lowermost portion of the horizontal cylindrical part upwards.)
Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive.
As to applicants argument that LEE does not teach “a superheated steam box.... divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls, .... wherein the plurality of sections are continuously disposed along the axial direction, wherein the supply port is in communication with the portion of the horizontal cylindrical part in which the helical screw of the rotating shaft part is disposed, and wherein all of the sections are substantially disposed only above the agitating member of the rotating shaft part.", Examiner respectfully asserts that all of the limitations of claim 1 or 5 are not stated as being taught by LEE.  Rather, the combination of KANEMOTO in view of LEE arrives at the claimed invention.  Specifically, KANEMOTO is relied upon to teach “wherein the supply port is in communication with the portion of the horizontal cylindrical part in which the helical screw of the rotating shaft part is disposed” (See Figure 2, Items 7 and 8) In the rejection of claims 1 and 5 above, LEE is relied upon to teach the steam inlet structure as claimed.  Specifically LEE teaches “a superheated steam box.... divided into a plurality of sections along an axial direction by a plurality of axially spaced partition walls, .... wherein the plurality of sections are continuously disposed along the axial direction” (Figures 3 and 4 teach the steam box (7) is divided into sections by partition walls (7b) that are disposed along the axial length of the tube (2).)  LEE also discloses that the steam boxes are not located above the feed screw (Figure 3, Item 14).  Regarding the newly amended limitation “wherein all of the sections are substantially disposed only above the agitating member”, Examiner respectfully asserts that this limitation is taught by the combination of the two references. While Examiner admits that LEE teaches the steam is applied from below, KANEMOTO Figure 2 teaches the heating elements (Nozzle (17) and heating band (13)) are only located above where the agitator (4) blades are located.  KANEMOTO ¶0023 teaches that the band heater is used to heat the area where the stirring blade (4) is located.  Substitution of the steam boxes of LEE for the heating structure (nozzle/heating band) of KANEMOTO would have reasonably resulted in the heating elements being above the agitator as claimed.
Additionally, regarding the limitation “wherein all of the sections are substantially disposed only above the agitating member”, Examiner asserts that the limitation allows for multiple interpretations of the claimed structure.  Examiner has interpreted the claim in a way that reflects the disclosure in applicant’s drawings, yet in future office actions the claim could be interpreted to only require that the sections are disposed vertically above the agitating member.  This would mean that the stream box sections could any location vertically above the agitating member on the horizontal tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
KAWASHIMA (US9743656) teaches the use of a fluid inlet above only the agitating member in a sterilization apparatus. (Figure 4)
FUKUMORI (US20100242838) teaches the use of a fluid inlet above only the agitating member in a horizontal screw conveyor apparatus. (Figure 7)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2021